 

Exhibit 10.1

 

Execution Version

 

THIRD JOINDER AGREEMENT

 

THIRD JOINDER AGREEMENT, dated as of September 3, 2019 (this “Joinder
Agreement”), by and among the Third Incremental Term Loan Lender (as defined
below), the Borrower (as defined below), the Guarantors party hereto, and Wells
Fargo Bank, National Association (“Wells Fargo”) as Administrative Agent.

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of December
6, 2016 (as amended by that certain Joinder Agreement, dated as of September 6,
2017, and that certain First Amendment and Second Joinder Agreement, dated as of
December 28, 2017, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Credit Agreement), among PRA Health Sciences, Inc. (“Holdings”),
Pharmaceutical Research Associates, Inc. (the “Borrower”), the lenders, other
financial institutions or entities from time to time party thereto and Wells
Fargo, as Administrative Agent, Collateral Agent, Letter of Credit Issuer and
Swingline Lender;

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Term Loan Commitments by, among other things,
entering into one or more Joinder Agreements with New Term Loan Lenders;

 

WHEREAS, pursuant to Section 2.14(a) of the Credit Agreement, the Borrower has
requested that PNC Bank, National Association (the “Third Incremental Term Loan
Lender”) provide New Term Loan Commitments (the “Third Incremental Term Loan
Commitments”) and make New Term Loans pursuant thereto (the “Third Incremental
Term Loans” and, together with the Third Incremental Term Loan Commitments, the
“Third Incremental Term Loan Facility”) in the form of an increase in the
Initial Term Loans, in an aggregate principal amount of $300,000,000; and

 

WHEREAS, the Borrower intends to use the proceeds of the Third Incremental Term
Loans to repurchase certain equity interests of Holdings on or after the
Effective Date (as defined below) (the “Share Repurchase”);

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

On the terms and subject to the conditions set forth in Section 6 below, the
Third Incremental Term Loan Lender hereby agrees to provide the Third
Incremental Term Loan Commitments and fund the Third Incremental Term Loans, in
each case, on the Effective Date in the aggregate principal amount of
$300,000,000.

 

The Third Incremental Term Loan Lender (i) confirms that it has received a copy
of the Credit Agreement and the other Credit Documents and the exhibits thereto,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder Agreement; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Collateral Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent and the Collateral Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a New Term Loan Lender.

 



 

 

 

Subject to Section 6 hereof, the Third Incremental Term Loan Lender hereby
agrees that it will provide the Third Incremental Term Loan Commitments and fund
the Third Incremental Term Loans on the following terms and conditions:

 

1.Terms Generally. The Third Incremental Term Loans shall constitute an increase
to the Initial Term Loans outstanding under the Credit Agreement immediately
prior to the Effective Date. For all purposes under the Credit Agreement and the
other Credit Documents, the Third Incremental Term Loans shall have the same
terms (including, for the avoidance of doubt, with respect to Applicable Margin,
scheduled payments of principal and mandatory and voluntary prepayments) as, be
fungible with and be part of the same Series as the Initial Term Loans.

 

2.Initial Drawing and Mandatory Termination of Commitments. The Third
Incremental Term Loans shall be funded in Dollars and shall be made in a single
drawing on the Effective Date. The Third Incremental Term Loan Commitments shall
terminate at 5:00 p.m. (New York City time) on the Effective Date.

 

3.Amendments to Credit Agreement. Pursuant to Section 2.14(f) of the Credit
Agreement, the Borrower and the Administrative Agent hereby agree that,
effective as of the Effective Date, Section 2.5 of the Credit Agreement is
hereby amended by deleting the table set forth therein and replacing it with the
following:

 

Term Loan

Repayment Date

Term Loan

Repayment Amount

September 30, 2019 $6,443,502.88 December 31, 2019 $6,443,502.88 March 31, 2020
$6,443,502.88 June 30, 2020 $6,443,502.88 September 30, 2020 $6,443,502.88
December 31, 2020 $6,443,502.88 March 31, 2021 $6,443,502.88 June 30, 2021
$6,443,502.88 September 30, 2021 $6,443,502.88

Initial Term Loan

Maturity Date

Remaining outstanding amounts

 

4.Notice of New Term Loan Commitments. This Joinder Agreement represents a
written notice in accordance with Section 2.14(a) by the Borrower to the
Administrative Agent of its election to request the establishment of New Term
Loan Commitments in the amount and subject to the terms set forth herein.

 

5.Conditions to Effectiveness of this Joinder Agreement. This Joinder Agreement,
and the obligation of the Third Incremental Term Loan Lender to make its Third
Incremental Term Loan Commitments and to fund its Third Incremental Term Loans
hereunder, will become effective on the first date (the “Effective Date”) on
which each of the following conditions is satisfied:

 



2

 

 

(a)The Administrative Agent shall have received a counterpart of this Joinder
Agreement, executed and delivered by a duly Authorized Officer of the Borrower,
Holdings, the other Guarantors and the Third Incremental Term Loan Lender.

 

(b)The Administrative Agent (or its counsel) shall have received the executed
legal opinions, in customary form, of (i) Simpson Thacher & Bartlett LLP,
special New York, Delaware and California counsel to the Credit Parties and (ii)
McGuireWoods LLP, special Virginia counsel to the Credit Parties. Holdings and
the Borrower hereby instruct and agree to instruct the other Credit Parties to
have such counsel deliver such legal opinions.

 

(c)The Administrative Agent shall have received each of the following, each
properly executed by an authorized officer of the applicable signing Credit
Party, dated as of the Effective Date:

 

(i)a certificate of each Credit Party with appropriate insertions, executed by
two Authorized Officers (which for this purpose may include one of the Secretary
or Assistant Secretary) of each such Credit Party and, other to the extent set
forth below, attaching the following documents:

 

(A)a copy of the resolutions, in form and substance reasonably satisfactory to
the Administrative Agent, of the board of directors, general partner or other
managers of each Credit Party (or a duly authorized committee thereof)
authorizing, among other matters, (A) the execution, delivery and performance of
this Joinder Agreement and the other documents required to be delivered
hereunder and (B) in the case of the Borrower, the extensions of credit
contemplated hereunder;

 

(B)the Certificate or Articles of Incorporation and By-Laws, Certificate of
Formation and Operating Agreement, Certificate of Limited Partnership and
Partnership Agreement or other comparable organizational documents, as
applicable, of each Credit Party (provided that, in lieu of attaching such
organizational documents, such certificate may include a representation that
such organizational documents have not been amended since the First Amendment
Effective Date);

 

(C)a short-form certificate of good standing from the applicable secretary of
state of the state of incorporation or formation of each Credit Party; and

 

(D)the signatures and incumbency certificates of the Authorized Officers of each
Credit Party executing this Joinder Agreement and/or the other documents
required to be delivered hereunder (provided that, in lieu of attaching such
incumbency certificates, such certificate may include a representation that such
Authorized Officers are the same as those whose signature and incumbency
certificates were delivered to the Administrative Agent on the First Amendment
Effective Date);

 

(ii)a certificate executed by an Authorized Officer of the Borrower certifying
(i) that no Event of Default exists on the Effective Date before or after giving
effect to the transactions contemplated hereby, including the establishment of
the Third Incremental Term Loan Commitments and the making of the Third
Incremental Term Loans, (ii) that the aggregate amount of Third Incremental Term
Loan Commitments being incurred on the Effective Date do not exceed the Maximum
Incremental Facilities Amount as of such date, (iii) that after giving Pro Forma
Effect to the incurrence of the Third Incremental Term Loans (and without
netting any cash proceeds thereof), Holdings is in compliance with the financial
covenants set forth in Section 10.7 and 10.8 of the Credit Agreement calculated
as of the most recent period of four (4) consecutive fiscal quarters for which
Section 9.1 Financial Statements have been delivered and (iv) as to the matters
set forth in Section 6(d) of this Joinder Agreement;

 



3

 

 

(iii)a solvency certificate certified by a senior authorized financial officer
of the Borrower to the effect that after giving effect to the consummation of
the transactions contemplated by this Joinder Agreement, including the
incurrence of the Third Incremental Term Loans, the Borrower on a consolidated
basis with its Restricted Subsidiaries is Solvent; and

 

(iv)a Notice of Borrowing in accordance with Section 7.2 of the Credit Agreement
completed and signed by an Authorized Officer of the Borrower.

 

(d)The Lead Arranger (as defined below) and Third Incremental Term Loan Lender
shall have received all fees and compensation and, to the extent invoiced at
least three (3) Business Days prior to the Effective Date (except as reasonably
agreed by the Borrower), such other amounts (including legal fees and expenses),
in each case, due and payable on or prior to the Effective Date.

 

(e)The Administrative Agent and the Third Incremental Term Loan Lender shall
have received (i) all documentation and other information about the Credit
Parties as shall have been reasonably requested in writing by the Administrative
Agent or the Third Incremental Term Loan Lender at least ten calendar days prior
to the Effective Date and as required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act and 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”) and (ii) a beneficial ownership certificate
to the extent required under, an in accordance with the requirements of, the
Beneficial Ownership Regulation.

 

6.Representations and Warranties. To induce the other parties hereto to enter
into this Joinder Agreement, the Borrower and each Guarantor represents and
warrants to each of the Lenders (including the Third Incremental Term Loan
Lender) and the Administrative Agent, as of the Effective Date:

 

(a)each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of this
Joinder Agreement and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of this Joinder
Agreement;

 

(b)each Credit Party has duly executed and delivered this Joinder Agreement and
this Joinder Agreement constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity;

 

(c)neither the execution, delivery or performance by any Credit Party of this
Joinder Agreement nor compliance with the terms and provisions thereof nor the
consummation of the transactions contemplated hereby will (a) contravene any
applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality, (b)
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien upon any of the property or
assets of such Credit Party or any of the Restricted Subsidiaries (other than
Liens created under the Credit Documents or Permitted Liens) pursuant to, the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which such Credit Party or
any of the Restricted Subsidiaries is a party or by which it or any of its
property or assets is bound other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect or (c)
violate any provision of the certificate of incorporation, by laws, articles or
other organizational documents of such Credit Party or any of the Restricted
Subsidiaries; and

 



4

 

 

(d)the representations and warranties set forth in Section 8 of the Credit
Agreement and the representations and warranties set forth in each other Credit
Document are true and correct in all material respects on and as of the
Effective Date, with the same force and effect as though made on and as of such
date, except to the extent such representations and warranties specifically
refer to a given date or period, in which case such representations and
warranties were true and correct in all material respects on an as of such date
or period; provided that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language are true and
correct (after giving effect to any qualification therein) in all respects as of
such respective dates.

 

7.Recordation of the New Term Loans. Upon execution and delivery hereof and the
funding of the Third Incremental Term Loans, the Administrative Agent will
record the Third Incremental Term Loans made by the Third Incremental Term Loan
Lender in the Register.

 

8.Amendment, Modification and Waiver. This Joinder Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

9.Entire Agreement. This Joinder Agreement, the Credit Agreement, the other
Credit Documents and any fee letters or similar letter agreements entered into
in connection with the transactions contemplated hereby shall constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

10.GOVERNING LAW. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.Severability. Any term or provision of this Joinder Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Joinder Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Joinder Agreement in any other jurisdiction. If any
provision of this Joinder Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

12.Counterparts. This Joinder Agreement may be executed in counterparts
(including by facsimile or other electronic transmission), each of which shall
be deemed to be an original, but all of which shall constitute one and the same
agreement.

 



5

 

 

13.WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR
ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS JOINDER AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

14.Credit Document. On and after the Effective Date, this Joinder Agreement
shall constitute a “Credit Document” for all purposes of the Credit Agreement
and the other Credit Documents (it being understood that for the avoidance of
doubt this Joinder Agreement may be amended or waived solely by the parties
hereto as set forth in Section 10 above).

 

15.Effect of Agreement. Except as expressly set forth herein, (i) this Joinder
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Credit Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Credit Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect. Each Credit Party (i) acknowledges and
agrees that nothing in this Amendment shall constitute a novation or termination
of its Obligations and (ii) reaffirms its obligations under the Credit Documents
to which it is party and the validity of the guarantees and Liens granted by it
pursuant to the Guarantee and the Security Documents. Each Credit Party hereby
confirms that each Credit Document to which it is a party or is otherwise bound
and all Collateral encumbered thereby will continue to guarantee or secure, as
the case may be, to the fullest extent possible in accordance with the Credit
Documents, the payment and performance of the Obligations, as the case may be,
including without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each Credit Party now or
hereafter existing. From and after the Effective Date, (i) all references to the
Credit Agreement in any Credit Document and all references in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, shall, unless expressly provided otherwise,
refer to the Credit Agreement as modified by this Joinder Agreement and (ii) all
references to the “Initial Term Loans” in the Credit Agreement and any other
Credit Document shall, unless the context otherwise requires, be deemed to
include the Third Incremental Term Loans. Each of the Credit Parties hereby
consents to this Joinder Agreement and confirms that all obligations of such
Credit Party under the Credit Documents to which such Credit Party is a party
shall continue to apply to the Credit Agreement as modified hereby.

 

16.Use of Proceeds. The proceeds of the Incremental Term Loan Facility will be
used by the Borrower, on or after the Effective Date, together with cash on hand
of the Borrower, to fund the Share Repurchase, to pay the fees and expenses
incurred in connection with the transactions contemplated hereby and for general
corporate purposes.

 

17.Lead Arranger. The Borrower hereby appoints PNC Capital Markets LLC (the
“Lead Arranger”) as the sole lead arranger and sole bookrunner for the Third
Incremental Term Loan Facility. The Borrower agrees that the Lead Arranger shall
have no obligations, duties or responsibilities under this Joinder Agreement or
any other Credit Document but shall be entitled to the privileges,
indemnification, immunities and other benefits afforded to the Joint Lead
Arrangers and Bookrunners pursuant to Section 12 of the Credit Agreement.

 

[Signature pages follow]

 



6

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.

 

 

  PRA HEALTH SCIENCES, INC.       By:             /s/ Michael J. Bonello    
Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

  PHARMACEUTICAL RESEARCH ASSOCIATES, INC.       By:             /s/ Michael J.
Bonello     Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and
CFO

 

  PRA HOLDINGS, INC.       By:             /s/ Michael J. Bonello     Name:
Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

  PRA INTERNATIONAL, LLC       By:             /s/ Michael J. Bonello     Name:
Michael J. Bonello     Title:    EVP, Treasurer, Secretary and CFO

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  NEXTRIALS, INC.       By:             /s/ Michael J. Bonello     Name: Michael
J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

  PRA EARLY DEVELOPMENT RESEARCH, INC.       By:             /s/ Michael J.
Bonello     Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and
CFO

 

  CRI NEWCO, INC.       By:             /s/ Michael J. Bonello     Name: Michael
J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

CRI WORLDWIDE, LLC       By:             /s/ Michael J. Bonello     Name:
Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

LIFETREE CLINICAL RESEARCH, LC       By:             /s/ Michael J. Bonello    
Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

CRI INTERNATIONAL, LLC       By:             /s/ Michael J. Bonello     Name:
Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

  CLINSTAR LLC       By: Pharmaceutical Research Associates, Inc., its managing
member           By:           /s/ Michael J. Bonello     Name: Michael J.
Bonello     Title:   EVP, Treasurer, Secretary and CFO

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  PHARMACEUTICAL RESEARCH ASSOCIATES CIS, LLC       By: Pharmaceutical Research
Associates Eastern Europe, LLC, its managing member       By: ClinStar, LLC, its
managing member       By: Pharmaceutical Research Associates, Inc., its managing
member         /s/ Michael J. Bonello     Name: Michael J. Bonello    
Title:   EVP, Treasurer, Secretary and CFO

 

  RPS GLOBAL HOLDINGS, LLC       By: PRA Holdings, Inc., its managing member    
        /s/ Michael J. Bonello     Name: Michael J. Bonello     Title:   EVP,
Treasurer, Secretary and CFO

 

  RPS PARENT HOLDING LLC       By: RPS Global Holdings, LLC, its managing member
      By: PRA Holdings, Inc., its managing member         /s/ Michael J. Bonello
    Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  ROY RPS HOLDINGS LLC       By: RPS Parent Holding LLC, its managing member    
  By: RPS Global Holdings, LLC, its managing member       By: PRA Holdings,
Inc., is managing member         /s/ Michael J. Bonello     Name: Michael J.
Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

  RESEARCH PHARMACEUTICAL SERVICES, INC.       By:         /s/ Michael J.
Bonello     Title:  EVP, Treasurer, Secretary and CFO     Name:  Michael J.
Bonello

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  SYMPHONY HEALTH SOLUTIONS CORPORATION       By:         /s/ Michael J. Bonello
    Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

SOURCE HEALTHCARE ANALYTICS, LLC       By:         /s/ Michael J. Bonello    
Name: Michael J. Bonello     Title:   EVP, Treasurer, Secretary and CFO

 

PARALLEL 6, INC.       By:         /s/ Michael J. Bonello     Name: Michael J.
Bonello     Title:   EVP, Treasurer, Secretary and CFO

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as the Third Incremental Term Loan Lender    
  By:   /s/ Richard C. Brown     Name: Richard C. Brown     Title: Senior Vice
President

 



 

[Signature Page to Third Joinder Agreement]

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent       By:  
/s/ Jordan Harris     Name: Jordan Harris     Title: Director

 





 

[Signature Page to Third Joinder Agreement]

 

 